

Cloud Contact Center
Software
 
[five9logoprimaryrgb.jpg]




Exhibit 10.3


March 31, 2015


Michael Crane


Dear Michael,


Subject to final approval by the Board of Directors, we are very pleased to
offer you employment with Five9, Inc. (“Company” or “Five9”) for the position of
Executive Vice President of Services. This position will report to Mike
Burkland, Chief Executive Officer of the Company. This is a position which
carries considerable responsibility and which is integral to the continued
development and success of our Company. This Offer Letter formally presents the
specifics of our offer of employment, which you should read and carefully
consider.


Your expected employment start date is April 9, 2015. In this position as
Executive Vice President of Services, you will receive a base annual salary of
$280,000, paid semi-monthly at a rate of approximately $11,666.67 per pay
period. In addition, you will be eligible to earn an annual cash incentive bonus
with a target amount of $140,000, which currently is payable quarterly and based
on achievement of certain corporate and individual performance goals. Your
initial quarterly bonus, if earned, will be pro-rated from your date of hire.


Option and RSU Awards. The Company has adopted the Five9, Inc. 2014 Equity
Incentive Plan (the “Plan”). We will recommend that the Compensation Committee
of the Board of Directors (the “Compensation Committee”) grant you an award of
restricted stock units covering 80,000 shares of our common stock (the “RSU
Award”). The RSU Award will be subject to vesting over four years, with 25% of
the shares subject to the RSU Award vesting after one year, and quarterly
vesting thereafter, so the RSU Award would become fully vested over four years.
  We will also recommend that the Compensation Committee grant you an option to
purchase 160,000 shares of the Company’s common stock (the “Option”) under the
Plan. The per share exercise price of the shares subject to the Option will be
determined pursuant to terms of the Plan. The Option will be subject to vesting
over four years, with 25% of the shares subject to the Option vesting after one
year, and monthly vesting thereafter, so the Option would become fully vested
over four years. All vesting is subject to your continued service on each
vesting date. The RSU Award and the Option will be governed by the terms of the
Plan and the standard form of RSU award agreement and option agreement, as
applicable.  


Severance Benefits. Consistent with your position as Executive Vice President of
Services, we will recommend that the Compensation Committee designate you as a
Tier 3 participant in the Company’s Key Employee Severance Benefit Plan. We are
providing a copy of the Key Employee Severance Benefit Plan with this Offer
Letter. To accept your designation as a Participant in the Key Employee
Severance Benefit Plan, you must sign and return the Participation Notice within
30 days after you receive it. Capitalized terms used in this paragraph but not
defined in this Offer Letter have the meaning set forth in the Key Employee
Severance Benefit Plan.
 







Five9, Inc.
4000 Executive Parkway, Suite 400
San Ramon, CA 94583




www.five9.com
SVI-700163345v2

--------------------------------------------------------------------------------







 
 








Paid Time Off. You will be entitled to 15 days of Paid Time-Off (“PTO”) per
year. Your PTO will accrue at the rate of 1.25 days per month. As a full-time
employee of the Company, you will be eligible to participate in
Company-sponsored benefits and be a member of any employee benefit plans that
the Company may establish and that are generally available to other employees of
the Company. At the present time, these benefits include medical, dental and
vision. In the near future, we will provide you more detailed information about
these benefits, including eligibility rules.


At-Will Employment. Employment at the Company is “at will.” This means that you
are free to resign at any time with or without Cause (as defined in the Key
Employee Severance Plan) or prior notice. Similarly, the Company is free to
terminate our employment relationship with you at any time, with or without
Cause or prior notice. As you know, Five9 is involved in a highly competitive
and quickly evolving industry. Although your job duties, title, compensation and
benefits, as well as the Company’s policies and procedures, may change from
time-to-time, the “at-will” nature of your employment may only be changed in a
document signed by you and the CEO of the Company. Your employment with the
Company is subject to Five9’s general employment policies, many of which are
described in the Five9 Employee Handbook.


You will devote your best efforts to the performance of your job for Company.
While employed at Company, you will not undertake any other activity requiring
your business time and attention, nor support (by way of investment or
otherwise) any activity that may be competitive with the Company’s business or
pose a conflict of interest with that business. You will follow the Company’s
policies and procedures (including our policies protecting other employees
against discrimination and sexual harassment) as described to you from time to
time.


You hereby agree not to use, disclose to the Company or induce the Company to
use any confidential, proprietary or trade secret information or material
belonging to others which comes into your knowledge or possession at any time,
nor will you use any such information or material in the course of your
employment with the Company, absent written authorization from the third-party
that owns the information and the Company. You also agree not to ask any
applicant, employee or other person to engage in such activities, absent written
authorization from the third-party that owns the information and the Company. In
the event you believe that your work at the Company would make it difficult for
you not to disclose to the Company any confidential, proprietary or trade secret
information or materials belonging to others, you will immediately provide
written notice to your supervisor and the Human Resources Department. You
further confirm that you have no other agreements, relationships with or
commitments to any other person or entity that conflict with your obligations as
an employee of the Company (including but not limited to noncompetition and
nonsolicitation agreements), and you represent that your employment will not
require you to violate any obligation to or confidence with any other entity or
person.


Your employment pursuant to this offer is contingent on the following: (1) your
signing of the Company’s Proprietary Information and Inventions Assignment
Agreement, which, among other things, requires that you will not, during your
employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former employer and will not bring onto the
Company’s premises any confidential or proprietary information of any former
employer unless that employer has consented to such action in writing; (2) your
ability to provide the Company with



--------------------------------------------------------------------------------







 
 








the legally-required proof of your identity and authorization to work in the
United States; (3) our satisfaction that you will not be in violation of any
non-compete, proprietary invention and information agreements, or any other
similar agreement between you and any current or former employer; and (4)
completion of satisfactory reference checking and background screen to include
employment and education verification and criminal background check.


In the unlikely event of a dispute between the Company and you arising out of
your employment or the termination of your employment, we each agree to submit
our dispute to binding arbitration in the County of Contra Costa, California.
This means that there will be no court or jury trial of disputes between us
concerning your employment or the termination of your employment. While this
agreement to arbitrate is intended to be broad (and covers, for example, claims
under state and federal laws prohibiting discrimination on the basis of race,
sex, age, disability, family leave, etc.), it is not applicable to your rights
under the California Workers’ Compensation Law, which are governed under the
special provisions of that law, or to enforcement of the attached agreement
concerning confidential information and ownership of inventions.


It is intended that all of the benefits and payments under this Offer Letter
satisfy, to the greatest extent possible, the exemptions from the application of
Code Section 409A provided under Treasury Regulations 1.409A 1(b)(4), 1.409A
1(b)(5) and 1.409A 1(b)(9), and this Offer Letter will be construed to the
greatest extent possible as consistent with those provisions. If not so exempt,
this Offer Letter (and any definitions hereunder) will be construed in a manner
that complies with Section 409A, and incorporates by reference all required
definitions and payment terms. For purposes of Code Section 409A (including,
without limitation, for purposes of Treasury Regulation Section 1.409A
2(b)(2)(iii)), your right to receive any installment payments under this Offer
Letter (whether severance payments, reimbursements or otherwise) will be treated
as a right to receive a series of separate payments and, accordingly, each
installment payment hereunder will at all times be considered a separate and
distinct payment.


Mike, we hope that you will accept our employment offer on the above terms and
conditions, which can be modified only in writing as signed by the Company's
Chief Executive Officer. This letter sets forth the terms of your employment
with us and supersedes any prior representations or agreements, whether written
or oral, including any other agreement between you and the Company regarding
payment of any severance and/or stock option vesting acceleration. We realize
that this sounds a bit formal, but we want to make sure that you understand the
important aspects of employment at Five9, before you make a decision about
joining us. To accept our offer, please return one original copy of your signed
offer letter to me at your earliest convenience.


Please contact me if you have any questions whatsoever about this letter or your
employment. We are looking forward to you joining us as a member of the Five9
team.







--------------------------------------------------------------------------------







 
 








Sincerely,


/s/ Mike Burkland
Mike Burkland
Chief Executive Officer


Agreed to and accepted on 4/1/2015


/s/ Michael Crane
Michael Crane

